Citation Nr: 1449314	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-41 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits, exclusive of health care under 38 C.F.R. § Chapter 17.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to March 1995 and from December 2003 to January 2007. He was discharged in January 2007 under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran testified at a hearing before a Veterans Law Judge in May 2011, and at a hearing before the undersigned Veterans Law Judge in September 2014. Transcripts of the hearings are of record.


FINDINGS OF FACT

1. The appellant received a discharge under conditions other than honorable in January 2007.
 
2. During active service, the appellant was charged and subsequently discharged from service for indecent acts against two women on two separate occasions.

3. The appellant's discharge from service was not based on an offense listed in 38 C.F.R. § 3.12(c), but was based on an offense listed in 38 C.F.R. § 3.12(d). 

4. There is clinical evidence which indicates that the appellant was insane at the time of the indecent acts that prompted his military discharge.



CONCLUSION OF LAW

The character of the appellant's discharge for his period of service from December 2003 to January 2007 is not a bar to VA compensation benefits. 38 U.S.C.A. §§ 101(2), 5103, 5103A, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). In the context of a character of discharge determination, VA is required to notify a claimant and his representative, if any, of any information, and any medical or lay evidence, that is (1) necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (describing that the general elements of notice apply to a character of discharge determination). Notice was provided to the Veteran in December 2009.

 VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), VA medical records, private medical records, and statements in support of the appellant's claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim for which VA has a duty to obtain.

VA examinations and opinions were obtained in November 2010, August 2010, and July 2010. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the appellant has been afforded an adequate VA examination/opinion. The report includes clinical examinations, and the appellant's reported symptoms. The report provides findings relevant to the criteria for service connection and for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Under applicable law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). A discharge under honorable conditions is binding on the VA as to the character of discharge. 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 3.12(c) provides, in part, benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial. 38 C.F.R. § 3.12(c)(2); 38 U.S.C.A. § 5303. A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense. 38 C.F.R. § 3.12(b).

Per VA regulations, an "insane" person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a). The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145, 154 (1996). There still must be competent evidence establishing the appellant was insane at the time of the offenses in question leading to an other than honorable discharge. See Zang v. Brown, 8 Vet. App. 246, 254 (1995). Establishing a causal connection between the insanity and the act(s) is not required; however, the burden is on the appellant to submit sufficient evidence of his insanity. Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); Stringham v. Brown, 8 Vet. App. 445, 449; VAOPGCPREC 20-97 (May 22, 1997).  The Board acknowledges that the bar to VA benefits is also removed when an upgraded honorable or general discharge is issued by an appropriate authority. 38 C.F.R. § 3.12(d) and (h).

Analysis

The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Generally, the predicate for insane behavior within the meaning of VA law and regulations is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts, such that he is a danger to himself or others. In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian. VAOPGCPREC 20-97.

The claim folder reflects that in January 2006, the appellant wrongfully appropriated a vehicle from a fellow service member, drove her against her will to a secluded area, and proceeded to commit indecent acts against her will. The claims folder further reflects that in October 2006 the appellant unlawfully entered the bedroom of a female civilian and indecently assaulted her while she was asleep. The appellant was subsequently charged for the above acts. The appellant requested and received a discharge under other than honorable conditions, in lieu of a court martial in regard to the charges against him, in January 2007. The appellant contends that at the time the indecent acts occurred he was insane under VA's definition; thus, is not barred from VA compensation benefits. 

The claims file reflects that while a member of the Kentucky National Guard, the appellant was activated in December 2003 and subsequently served in Iraq. During the appellant's tour in Iraq, he experience combat which resulted in the deaths of at least three soldiers. Upon the appellant's return he experienced nightmares, daytime intrusive memories of combat, constant anxiety, insomnia, bouts of crying, obsessive thoughts of combat, anger, violent thoughts, diminished interest, restricted range of affect, alcohol abuse, and even weight loss. (See March 2006 memorandum for U.S. Army physical evaluation board). The appellant was subsequently diagnosed with post-traumatic stress disorder (PTSD) and major depressive disorder. 

In an August 2014 psychological review, the appellant's physician opined that after reviewing the claims file, at the time of the January 2006 and October 2006 incidents, the appellant was insane for VA purposes. The physician explained that the trauma the appellant experienced in Iraq coupled with the dismantling of his first marriage led to a "more of less deviation from his normal method of behavior". (See August 2014 psychological review). Based on the above, the Board finds that the character of the appellant's discharge for the period of service from December 2003 to January 2007 does not bar entitlement to VA benefits.  

The Board notes that the claims file contains two VA opinions. In an August 2010 VA examination for mental disorders, the physician opined that the appellant's PTSD diagnosis would not cause the acts against women he was discharged for. The physician further opined that there was no insanity related to the acts against the victims. The physician explained that the acts were criminal and mostly related to a personality disorder such as antisocial personality. In a November 2010 VA opinion, the examining physician explained that the presence of PTSD, depression, and alcohol abuse is not adequate to make a determination about the appellant's sanity at the time of the January 2006 and October 2006 offenses occurred. The physician explained that a psychiatric evaluation and mental evaluation during that time period was needed. 

The Board finds the August 2014 psychological review of more probative value than both VA opinions. The August 2010 VA opinion does not discuss whether or not the appellant was actually insane at the time of the offenses. Instead the physician provided an opinion as to whether the offenses were due to the appellant's mental condition. The November 2010 VA physician does not provide an opinion on insanity but rather explains that such an opinion could not be given over four years after the fact. As such, the Board finds that the August 2014 psychological review provides competent credible evidence to establish that the appellant was insane at the time the offenses in question occurred.

Giving the appellant the benefit of the doubt, the Board finds that the evidence is at least in equipoise as to whether the appellant's character discharge from service for December 2003 to January 2007 is a bar to entitlement to VA benefits. Accordingly, the appellant's discharge from service does not constitute a bar to VA benefits.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

The appeal seeking to establish that the character of the appellant's discharge from service is not a bar to VA benefits is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


